COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-232-CV
 
IN RE BRUCE SCOTT GARRETT       
           
           
           
           
    RELATOR
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
The court has considered relator's
petition for writ of mandamus, requesting we order the trial court to rule on
relator's post-conviction motion for forensic DNA testing. On August 14, 2003,
the trial court ruled on relator's motion. Accordingly, relator's petition for
writ of mandamus is denied as moot.
 
                                                                       
PER CURIAM
 
PANEL B: HOLMAN, LIVINGSTON, and
DAUPHINOT, JJ.
DELIVERED: August 21, 2003

1. See Tex. R. App. P. 47.4.